DAUKSCH, Judge,
concurring specially:
In my opinion petitioner has not established a sufficient basis for us to require the discovery he seeks. Thus I agree we should not grant certiorari. Industrial Tractor Company v. Bartlett, 454 So.2d 1067 (Fla. 5th DCA 1984) says appellate courts do not generally grant certiorari to remedy errors in denying discovery. I agree also with that statement. If it be inferred by anyone, however, that orders denying discovery can never be the subject of a writ of certiorari, then I suggest the inference is erroneous. Some orders denying discovery are properly reviewed by cer-tiorari.